Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan D. Kirkpatrick, Reg. No. 53,135 on 10/12/2021.

The application has been amended as follows: 

In the Claims
The claims are rewritten as follows:
1.     (Currently amended) A centrifugal compressor comprising:
a rotary shaft of a compressor impeller;
a motor configured to rotate the rotary shaft; a motor housing that houses the motor;
a compressor housing that houses the compressor impeller and includes a discharge port configured to discharge compressed gas which is compressed by the compressor impeller;
a gas bleed port that is fluidly coupled to the discharge port in the compressor housing;  a cooling gas line which is fluidly coupled to the gas bleed port and which is configured to transport at least a part of the compressed gas;

a heat exchanger that is configured to transfer heat from the cooling gas line to the cooling liquid line based at least in part on a temperature difference between the compressed gas transported through the cooling gas line and the cooling liquid which is transported through the cooling liquid line,
wherein the cooling liquid line includes a flow passage that passes by an end portion of a [[the]] stator of the motor and is at least partially wound around the circumference of a bearing that supports the rotary shaft.

2.     (Currently amended) The centrifugal compressor according to claim 1,
wherein the cooling liquid line includes a first flow passage that is at least partially wound around the [[a]] stator 
wherein the flow passage that passes by the end portion of the stator is a second flow passage of the cooling liquid line.

3.     (Original) The centrifugal compressor according to claim 2,
wherein a length of a first cross-sectional flow area of the first flow passage in a first direction along the rotary shaft is longer than a length of the first cross-sectional flow path in a second direction orthogonal to the rotary shaft, and 
wherein a length of a second cross-sectional flow path of the second flow passage in the first direction is shorter than a length of the second cross-sectional flow path in the second direction.

wherein the cooling liquid line includes an entry port that is fluidly coupled to a discharge port by a single flow path that connects the entry port to the discharge port.

5.	(Original) The centrifugal compressor according to claim 4,
wherein the first flow passage that is at least partially wound around the stator is fluidly coupled to and located between the entry port and the discharge port along the single flow path.

6. 	(Original) The centrifugal compressor according to claim 2, further comprising an inverter configured to control a rotation of the motor,
wherein the cooling liquid line includes an inverter cooling portion that is configured to cool the inverter, and
wherein the first flow passage that is at least partially wound around the stator is fluidly coupled to and located between the heat exchanger and the inverter cooling portion along the cooling liquid line.

7.     (Previously Presented) The centrifugal compressor according to claim 6, 
wherein the inverter comprises an electronic control circuit board, and
wherein the inverter cooling portion is configured to cool the electronic control circuit board.




wherein the motor housing comprises a stator housing that houses a stator of the motor, and
wherein the first flow passage that is at least partially wound around the stator is located in the stator housing.
 
9.	(Original) The centrifugal compressor according to claim 8,
wherein the bearing comprises a radial bearing that is located between the motor and the compressor impeller, and
wherein the second flow passage at least partially surrounds the radial bearing.

10.	(Original) The centrifugal compressor according to claim 9, 
wherein the motor housing additionally comprises a bearing housing that houses the radial bearing, and
wherein the second flow passage is located in the bearing housing.

11.	(Previously Presented) A centrifugal compressor comprising:
a compressor housing that houses a compressor impeller including a discharge port configured to discharge compressed gas which is compressed by the compressor impeller;
a cooling gas line that is fluidly coupled to the discharge port and is configured to extract a part of the compressed gas that is discharged from the compressor housing;
a cooling liquid line configured to transport cooling liquid;

a rotary shaft of the compressor impeller;
a motor configured to rotate the rotary shaft; and 
a motor housing that houses the motor,
wherein the heat exchanger is mounted to the motor housing.

12.	(Canceled)

13.	(Previously Presented) The centrifugal compressor according to claim 11, 
wherein the cooling liquid line includes a flow passage that is at least partially wound around a stator of the motor.

14.	(Original) The centrifugal compressor according to claim 13, further comprising an inverter,
wherein the cooling liquid line includes an inverter cooling portion that is configured to cool the inverter, and
wherein the flow passage is fluidly coupled to and located between the heat exchanger and the inverter cooling portion along the cooling liquid line.

15.	(Currently Amended) The centrifugal compressor according to claim 13,
the [[a]] stator 
wherein the flow passage is located in the stator housing.

16.	(Original) The centrifugal compressor according to claim 13,
wherein a length of a cross-sectional flow area of the flow passage in a first direction along the rotary shaft is longer than a length of the cross-sectional flow path in a second direction orthogonal to the rotary shaft.

17.	(Original) The centrifugal compressor according to claim 13,
wherein the cooling liquid line includes an entry port that is fluidly coupled to a discharge port by a single flow path that connects the entry port to the discharge port, and
wherein the flow passage is fluidly coupled to and located between the entry port and the discharge port along the single flow path.

18.	(Currently Amended) The centrifugal compressor according to claim 11,
wherein the cooling liquid line includes a flow passage that passes by an end portion of a [[the]] stator of the motor and is at least partially wound around the circumference of a bearing that supports the rotary shaft.





wherein a length of a cross-sectional flow path of the flow passage in a first direction along the rotary shaft is longer than a length of the cross-sectional flow path in a second direction orthogonal to the rotary shaft.

20. (Previously Presented) The centrifugal compressor according to claim 18,
wherein the bearing comprises a radial bearing that is located between the motor and the compressor impeller,
wherein the motor housing comprises a bearing housing that houses the radial bearing,
and
wherein the flow passage is located in the bearing housing.

21.	(Currently Amended) A centrifugal compressor comprising:
a rotary shaft of a compressor impeller configured to generate compressed gas; 
a motor configured to rotate the rotary shaft;
a cooling gas line configured to transport at least a part of the compressed gas; and
a cooling liquid line configured to exchange heat with the cooling gas line and including a flow passage that passes by an end portion of [[the]] a stator of the motor and is at least partially wound around the circumference of a bearing that supports the rotary shaft.

22.	(Previously Presented) The centrifugal compressor according to claim 21, further comprising:
a motor housing that houses the motor; and

wherein the heat exchanger is mounted to the motor housing.

23.	(Currently Amended) The centrifugal compressor according to claim 21,
wherein the cooling liquid line further includes another flow passage that is at least
partially wound around the [[a]] stator 

	The above changes were made to put the application in allowable condition.

Contact Information

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Sosnowski, can be reached at (571) 270-7944. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 




								   

/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745